liLANDBIEU, Judge,
dissenting.
I respectfully dissent.
Plaintiff voluntarily assumed the responsibility and duty to temporarily care for defendant’s eleven month old daughter. • That duty included protecting the child from injuring herself or a third party with a sharp object. In this instance, plaintiff who was holding the child, was injured.
Parents, even in the absence of their own negligence, are liable for the acts of their minor children. However, they can be relieved of that liability, where the fault of the victim causes the accident. Victim fault quickly rises to the level of causation where the victim assumes the duty of caring for an eleven month old child and breaches that duty, as a result of which the victim is injured. See Rozell v. Louisiana Animal Breeders Cooperative, Inc., 496 So.2d 275 (La.1986).